PER CURIAM:
The claimant, Bobby Jarrell, seeks an award of $693.53 for damage to his 1983 Ford Ranger. The damage occurred on August 24, 1994, at approximately 12:00 noon in Kimberly, Fayette County. According to Jarrell, he was maneuvering his vehicle into a friend’s driveway along County Route 61/24 when the door panel scraped against a metal post. The post was located approximately four feet from the road, one foot from the driveway, and extended two feet above the ground. Mr. Jarrell was not aware of the post prior to the accident. A repair estimate totaling $693.53 was entered into evidence to corroborate the amount claimed.
Shirl Burrow, the driveway owner, testified the metal post was left by a paving crew when County Route 61/24 was resurfaced. The post was used for supporting a road work sign. Although the sign was removed after the road was resurfaced, the post remained in a place for a year. Nonetheless, Ms. Burrow did not contact the respondent about the post until after Mr. Jarrell’s accident.
Delbert Gilliam, a maintenance crew chief for the respondent in Fayette County, described County Route 61/24 as a secondary two lane road which receives a heavy amount of traffic. Mr. Gilliam did not know who put the metal post in the ground or why it was there. However, he was certain the respondent had not received any complaints about the post prior to the accident.
*154The respondent cannot be held liable for damages caused by a road defect unless the claimant proves that the respondent had actual or constructive notice of the defect and a reasonable time to eliminate the danger. In the instant case, the testimony of Ms. Burrow reveals that road crews used the metal post during road construction activities. This use indicates to the Court that the respondent was aware of the post and should have removed it after construction work was completed. Accordingly, the failure to remove the metal post constituted negligence on behalf of the respondent.
On the issue of damages, the estimated cost to repair the vehicle is $693.53. However, Mr. Jarrell testified that the vehicle is covered by insurance with a $500.00 deductible provision. Therefore, the Court makes an award of $500.00 to Mr. Jarrell.
Award of $500.00.